Title: To George Washington from Henry Knox, 30 July 1782
From: Knox, Henry
To: Washington, George


                  
                     New Windsor 30th July 1782
                  
                  Estimate of horses and oxen, necessary to remove the Park of Artillery and its appendages from Burlington.
                  Forthe regiment9by Forage 1Waggon Master  1Laboratory 4Artificiers 621waggonsTravelling Forges 425teams for which 100 horses or oxen equivalent will be wanted agreeable to a return made to the Q.M. General, 18 May last.Parkhorsesoxen6 5 1/2 inch howitzers—4 horses each246 8 inch6  —French  one horse and four yoke of oxen each.     129683 pounders—3 horses each24864324Medium12 prs 1 horse & 4 yoke of oxen4  323200 rounds for 3 & 6 pounders 10 waggons1040Stores that will accompany the Parkeight waggons832114200
                  
                  
                  It is presumed Col. Pickering Qr Mr General, can furnish the horses and complete the number of waggons for the above purpose.
                  
                                       
                            
                            Knox Major General
                        Commanding the Artillery